HANNA, C. J. (dissenting). I dissent from the majority opinion, not for the reason that I disagree with the legal principles announced, but because I do not believe that these principles should be applied to the facts of this case. It is apparent that the constitutional provision under consideration is violated if we are to compare the acts of 1915 and 1917 without reference to the title of the later act. The majority opinion points out that in construing statutes, if the meaning thereof is doubtful, the title if expressive may have the effect to resolve the doubts by extension of the purview, or by restraining it, or to correct obvious error. 36 Cyc. at page 1134, after announcing the rule in substantially' the language of this opinion, goes further, and states that: “Ordinarily, where the body of the statute is free from ambiguity, the meaning expressed therein must be given effect,'without resort to the title;' and in no event should the language of the title be permitted to control expressions in the enacting clause in conflict therewith.” .It is my opinion that this qualification of the rule announced in the majority opinion is violated, and that the act of 1917 is free from ambiguity, and clearly in conflict with the act of 1915, and that resort to the title, which is here had, has the effect of violating or making ineffective' the language of the 1917 act, which clearly appropriates money for “services performed by him in connection with the translation and preparation for publication of the 1915 codification of the laws of New Mexico,” which was the same thing for which the appropriation in the act of 1915 was made, thereby doing violence to section 27 of article 4 of the state Constitution. For.the reasons stated, I dissent.